Citation Nr: 9913968	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-32 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty almost continuously from 
October 1945 to July 1949.  He died in February 1996.  The 
appellant is the widow of the veteran.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
decision by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas. 

In accordance with her request, the appellant was scheduled 
for a hearing before a hearing officer at the RO in December 
1997.  Shortly before the date of the scheduled hearing, the 
representative informed the RO that the appellant desired to 
have the hearing postponed until further notice.  Later in 
December 1997, the representative submitted written argument 
in support of the appeal.  The RO then informed the appellant 
that the claims folder was being transferred to the Board for 
appellate action.  In April 1999, the representative 
submitted additional written argument in support of the 
appeal.  To date, neither the appellant nor her 
representative has requested that the RO hearing be 
rescheduled.  Accordingly, the Board will make its 
determination based on the evidence currently of record.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  No disorder which caused or contributed to the veteran's 
death was etiologically related to his exposure to ionizing 
radiation in service. 



CONCLUSION OF LAW

Disability due to a disease or injury incurred or aggravated 
as a result of the veteran's exposure to ionizing radiation 
in service did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 1310 5107 (West 1991); 38 C.F.R. 
§§ 3.309, 3.311, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for the cause of the veteran's death due 
to exposure to ionizing radiation is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).

The appellant and her representative contend that the 
veteran's fatal cancer was due to his inservice exposure to 
ionizing radiation. 

The certificate of death indicates that the veteran died in 
February 1996.  Colon cancer with liver metastasis was 
certified as the immediate cause of death.  Other conditions 
were certified as contributory causes of death, unrelated to 
the immediate cause of death.  The appellant has not 
contended and there is no basis for finding that either of 
the certified contributory causes of death was etiologically 
related to the veteran's exposure to ionizing radiation 
during service.

With respect to the veteran's service radiation exposure, the 
Board notes that an October 1996 letter from the Defense 
Special Weapons Agency (DSWA) confirms that the veteran was 
present at Operation CROSSROADS, a U.S. atmospheric nuclear 
test series conducted at Bikini Atoll during July and August 
1946.  The DSWA noted that a careful search of dosimetry data 
revealed no record of radiation exposure for the veteran.  A 
scientific dose reconstruction indicated that the veteran 
would have received a probable dose of 0.115 rem gamma (upper 
bound of 0.296 rem gamma).  The DSWA further informed VA that 
a scientific dose reconstruction titled Neutron Exposure for 
DOD Nuclear Test Personnel indicated that due to the 
distances of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  
The DSWA further stated that a reconstruction report 
indicated that the veteran had no potential for internal 
exposure based on his unit's activities.  His (50-year) 
committed dose equivalent to the colon was 0.0 rem.  The DSWA 
noted that the veteran was not considered a participant in 
the American occupation of Hiroshima and/or Nagasaki.

In a February 1997 memorandum, VA's Chief Public Health and 
Environmental Hazards Officer noted that the DSWA had 
estimated that the veteran was exposed to 0.115 rem gamma 
with an upper bound of 0.296 rem gamma; had virtually no 
potential for neutron; and had an internal 50-year committed 
dose equivalent to the colon -0.0 rem.  She noted that it was 
calculated that exposure to 17.0 rads or less at age 17 
provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veteran's colon cancer was related to ionizing radiation.  
She also noted that among Japanese A-bomb survivors, no 
excess of colon cancer had been evident at doses below about 
100 rads, and risks increased only after intense irradiation.  
Therefore, it was her opinion that it was unlikely that the 
veteran's colon cancer could be attributed to exposure to 
ionizing radiation in service.

The Board notes that in an April 1999 informal hearing 
presentation, the appellant's representative asserted that 
the estimated radiation doses were too low since the 
veteran's radiation estimate was only based on his service on 
the U.S.S. OTTAWA.  The representative noted that the veteran 
also served on the U.S.S. AUCILLA and in the summer of 1946 
that ship was also exposed to ionizing radiation.  A review 
of the record reveals that the veteran did not serve aboard 
the U.S.S. AUCILLA until after September 1947 and that the 
U.S.S. AUCILLA was not exposed to ionizing radiation during 
the time that the veteran was onboard.  Accordingly, the 
Board accepts the radiation doses as calculated by the DSWA 
to be correct.

The Board notes that colon cancer is not a disease subject to 
presumptive service connection on a radiation basis.  See 
38 C.F.R. § 3.309(d).  Although primary liver cancer is 
subject to presumptive service connection on a radiation 
basis under § 3.309(d), the record reflects that the cancer 
in the veteran's liver was metastatic, rather than primary.  
Moreover, the record contains no medical or scientific 
evidence supporting the appellant's contention that the fatal 
cancer was etiologically related to the veteran's exposure to 
ionizing radiation in service.  

The Board has found the appellant's claim to be well grounded 
because colon cancer is recognized to be a potentially 
radiogenic disease by regulation.  See 38 C.F.R. § 3.311.  
The record reflects that the development required under 
§ 3.311 has been completed.  VA's Chief Public Health and 
Environmental Hazards Officer has considered the pertinent 
facts in this case and expressed her opinion that the colon 
cancer probably was not etiologically related to service 
radiation exposure.  She also appropriately supported her 
opinion.  There is no contrary medical opinion of record.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.

The Board has considered the representative's contention that 
a new medical opinion should be obtained because the fatal 
cancer originated in the rectum and the VA medical opinion 
addresses colon cancer.  Although December 1994 pathology 
reports refer to colon cancer and rectal cancer, there is no 
medical evidence indicating that the veteran's death was 
etiologically related to rectal cancer.  As noted above, the 
certificate of death identifies the fatal cancer as colon 
cancer with liver metastasis.  As lay persons, the appellant 
and her representative are not qualified to render opinions 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In addition, neither the 
appellant nor the representative has identified any available 
medical evidence of a causal relationship between rectal 
cancer and the veteran's death, nor has either identified any 
available competent evidence of a causal relationship between 
service radiation exposure and the veteran's fatal cancer.  
Therefore, the Board has determined that a remand for further 
development of the record is not in order.


ORDER

Entitlement to service connection for cause of the veteran's 
death due to exposure to ionizing radiation is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

